Drawings
The replacement drawings received on August 31, 2021 are acceptable and have been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremey Mereness on September 21, 2021. 
Claim 1 has been amended as follows in order to overcome 112(b) issues, clear up confusing and repetitive claim language, provide proper antecedent basis for all claim limitations and maintain consistent terminology throughout the claim:
A flexible storage device (1) for packaging of particulate solids or liquids, having a bottom and side walls defining a substantially parallelepiped storage volume with four corners at four longitudinal edges of the parallelepiped storage volume, said flexible storage device comprising:
a flexible container (2), including a bottom (20), an upper part, at least two side walls (21, 22, 23, 24), and suspension loops (25) in the upper part for lifting, said suspension loops (25) secured to the upper part of said flexible container (2), the flexible container formed of a web of raw, coated or laminated polymeric fibers; and
a unit (3) configured as an insert between the bottom (20) and said at least two side walls (21, 22, 23, 24) of said flexible container, said unit (3) comprising:

a tubular, flexible inner envelope (40) to the at least four side walls (31, 32, 33, 34) of the outer envelope (30), the inner envelope comprising sidewalls defined between the vertical attachment lines, and the inner envelope and the vertical attachment lines dividing the storage volume into five vertical compartments (C1, C2, C3, C4, C5), including a central compartment (C1) defined by an interior volume of the inner envelope, and four peripheral compartments (C2, C3, C4, C5), respectively defined between the at least four side walls of the outer envelope (30) and the side walls of the inner envelope (40), 
wherein the inner envelope (40) has an upper edge (50) defining an upper mouth of said central compartment (C1) and a lower edge (51) defining a lower mouth of said central compartment (C), the upper edge (50) of the inner envelope (40) being located at the same height or below an upper edge of the side walls of the storage volume, so that the upper edge (50) of the inner envelope constitutes an overflow allowing the 
wherein the outer envelope (30) is constituted by a first polymer film and the inner envelope (40) is constituted by a second polymer film, the first polymer film forming a first sheath and each vertical flap of the outer envelope obtained by welding together two thicknesses of the first polymer film, and the second polymer film forming second bellows sheath that is extruded as one piece and deprived of a weld, said vertical attachment lines being weld lines between the first polymer film and the second polymer film, each weld line directly joining the outer envelope (30)
wherein the second polymer film and the first polymer film are between 50 microns and 250 microns thick,
wherein is provided with a discharge chute (36) formed by the outer envelope (30) that extends through an opening (26) in the bottom (20) of the flexible container (2), and
wherein the outer envelope (30) defines a cover (35) provided with a filling chute (37).
Claim 20 has been amended as follows in order to overcome 112(b) issues, clear up confusing and repetitive claim language, provide proper antecedent basis for all claim limitations and maintain consistent terminology throughout the claim:
	A method of manufacturing the storage device according to claim 1, wherein said unit (3) is obtained at least by implementation of the following steps:
	providing the first polymer film and the second polymer film; 
	arranging the first polymer film to constitute the outer envelope (30); 
	forming the first polymer film as the [[a]] first sheath having a first perimeter, four longitudinal edges, an upper edge defining an upper mouth, and a lower edge defining a lower mouth;
	forming the second polymer film as the [[a]] second bellows sheath having a second perimeter that is smaller than the first perimeter of the first polymer film, and arranging said second polymer film to constitute the inner envelope (40); 
	welding the second bellows sheath inside the first sheath in order to obtain two flexible coaxial sheaths, respectively formed by the first and the second polymer film, the two flexible the weld lines (41, 42, 43, 44);
	wherein the outer envelope is formed with the bottom wall (38) and the discharge chute (36) and with the cover (35) and the filling chute (37) by the following successive steps: 
	welding two thicknesses of the first polymer film together at eight locations to form eight vertices by welds (S1, S2, S1’, S2’, S3, S4, S3’, S4’) that each one of either the upper edge or the lower edge a respective one of four longitudinal edges of the first sheath to form eight angles[[;]], and
	removing the eight angles of the first sheath by cutting the first polymer film along and on an outside of the welds (S1, S2, S1’, S2’, S3, S4, S3’, S4’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734